D. F. Walsh, P.J.
In these consolidated cases defendants appeal the entry of orders of condemnation and confiscation entered against them in the Alger County Circuit Court. It was ordered that large mesh gill nets, anchors, down lines and fish seized by agents of the Michigan Department of Natural Resources be condemned and confiscated.
In March 1978, DNR conservation officers found large mesh gill nets belonging to defendants, who are licensed commercial fishermen. The nets were set through the ice in waters of Lake Superior adjoining Alger County. The nets were set at depths greater than 15 fathoms. The officers raised the nets, which contained lake trout and whitefish. They seized the gear and the fish.
We find no error in the entry of the orders of condemnation and confiscation. At the time of the seizure, defendants’ 1974 commercial fishing licenses had not yet expired, since they were con*602testing certain limitations placed on their licenses beginning in 1975. MCL 24.291(2); MSA 3.560(191X2). Under the 1974 licenses, use of large mesh gill nets at depths greater than 15 fathoms in "Zone 5” of Lake Superior, where defendants’ nets were found, was prohibited. 1970-1971 AACS R 299.883. The complaint for violation of the rule restriction was filed pursuant to authority vested in the director of the DNR. The property was properly seized. MCL 300.11, 300.12, 300.14; MSA 13.1221, 13.1222, 13.1224.
The Alger County Circuit Court correctly ruled that it had jurisdiction over the complaints for condemnation and confiscation. MCL 45.14, 300.14; MSA 5.290, 13.1224. We reject defendants’ argument that their authority to fish came from an order of the Delta County Circuit Court and that, therefore, jurisdiction lay only in that county. Defendants were charged with violating the statutory requirement that persons desiring to fish in Michigan waters may do so only after obtaining a license and in accordance with the provisions of that license. MCL 308.22; MSA 13.1513. The Delta County order enjoined the DNR from amending defendants’ 1974 licenses. Those licenses were, therefore, still in effect and, by statute, defendants were precluded from fishing except in accordance therewith.
Affirmed.